DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MUROI (US 2017/0005302) in view of EO (US 2011/0256436).
Regarding claim 10, MUROI teaches a terminal-equipped case member (Fig. 1, 10) having an external terminal (Fig. 1, 30) for electrically connecting an external device ([0032]), which is fixed to a case body (Fig. 1, 10) for housing an electronic component (Fig. 1, 20) [or a case member constituting a case lid that is attached to the case body] (not required due to or statement), the terminal-equipped case member comprising: a base material (Fig. 4, 13) made of metal ([0051]) that forms the case member (Fig. 1); the external terminal made of metal that is inserted into a through hole formed through the base material (Fig. 1, gap that 30 goes through between 10A/10B); and a sealing member (Fig. 5, 43) formed of a first resin material ([0067]) that seals a gap between the external terminal in the through hole and the base material (Fig. 5), wherein the external terminal and the sealing member are bonded to each other through a terminal adhesion layer (Fig. 5, 41-42) formed of a second resin material ([0079]).
However, MUROI fails to fully teach that the terminal adhesion layer formed of a second resin material with a higher adhesion to the external terminal than that of the first resin material, the first resin material is an engineering plastic or a super engineering plastic, and the second resin material is an epoxy resin, a polyamide-imide resin, or a polyimide resin.
EO teaches that a sealing member (Fig. 5, 43 ) formed of a first resin material ([0053]) that seals a gap between the external terminal (Fig. 5, 131b) in the through hole (Fig. 5, space at 134) and the base material (Fig. 5, 25), wherein a terminal adhesion layer (Fig. 5, 41) formed of a second resin material ([0054]) with a higher adhesion to the external terminal than that of the first resin material (known property of polyimide vs polypropylene) connects the sealing member to the terminal (Fig. 5, 43 connected to 31 indirectly though 41), the first resin material is an engineering plastic (polypropylene [0053) or a super engineering plastic, and the second resin material is an epoxy resin, a polyamide-imide resin, or a polyimide resin (polyimide [0054]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of EO to the invention of MUROI, in order to improve the safety of the device (EO [0012]).
Regarding claim 11, MUROI, as modified by EO, further teaches that the terminal adhesion layer is composed of an electrodeposition coating film (EO; known property of polyimide [0054]).  
Regarding claim 12, MUROI, as modified by EO, further teaches that a thickness of the terminal adhesion layer is within a range of 10-80 µm (10-200 µm [0081]).
Regarding claim 13, MUROI, as modified by EO, further teaches that a thickness of the terminal adhesion layer is within a range of 10-80 µm (10-200 µm [0081]).  
Regarding claim 14, MUROI fails to teach the claim limitations. 
EO teaches that the external terminal (Fig. 5, 131b) has a recess or a through hole (Fig. 5, 134) formed on an outer peripheral surface thereof (top and bottom outer surfaces into and out of page), part of the terminal adhesion layer (Fig. 5, 41) penetrates the recess or the through hole ([0071]), and part of the sealing member is bonded to the part of the terminal adhesion layer that has penetrated the recess or the through hole (all of 40 enters though hole so both portions would be present [0071]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of EO to the invention of MUROI, in order to keep the terminal more secured to its location EO [0072]).  
Regarding claim 15, MUROI fails to teach the claim limitations. 
EO teaches that the external terminal (Fig. 5, 131b) has a recess or a through hole (Fig. 5, 134) formed on an outer peripheral surface thereof (top and bottom outer surfaces into and out of page), part of the terminal adhesion layer (Fig. 5, 41) penetrates the recess or the through hole ([0071]), and part of the sealing member is bonded to the part of the terminal adhesion layer that has penetrated the recess or the through hole (all of 40 enters though hole so both portions would be present [0071]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of EO to the invention of MUROI, in order to keep the terminal more secured to its location EO [0072]).  
Regarding claim 16, MUROI fails to teach the claim limitations. 
EO teaches that the external terminal (Fig. 5, 131b) has a recess or a through hole (Fig. 5, 134) formed on an outer peripheral surface thereof (top and bottom outer surfaces into and out of page), part of the terminal adhesion layer (Fig. 5, 41) penetrates the recess or the through hole ([0071]), and part of the sealing member is bonded to the part of the terminal adhesion layer that has penetrated the recess or the through hole (all of 40 enters though hole so both portions would be present [0071]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of EO to the invention of MUROI, in order to keep the terminal more secured to its location EO [0072]).  
Regarding claim 17, MUROI fails to teach the claim limitations. 
EO teaches that the external terminal (Fig. 5, 131b) has a recess or a through hole (Fig. 5, 134) formed on an outer peripheral surface thereof (top and bottom outer surfaces into and out of page), part of the terminal adhesion layer (Fig. 5, 41) penetrates the recess or the through hole ([0071]), and part of the sealing member is bonded to the part of the terminal adhesion layer that has penetrated the recess or the through hole (all of 40 enters though hole so both portions would be present [0071]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of EO to the invention of MUROI, in order to keep the terminal more secured to its location EO [0072]).  
Regarding claim 18, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 19, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 20, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 21, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 22, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 23, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 24, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 25, MUROI, as modified by EO, further teaches that the base material and the sealing member are bonded to each other through a base material adhesion layer (Fig. 5, 16) formed of a third resin material ([0121]) with a higher adhesion to the external terminal than that of the first resin material (multiple examples of materials with higher adhesion than polyolefin in [0121]).  
Regarding claim 26, the language, term, or phrase "A method for manufacturing the terminal-equipped case member according to claim 10, the method comprising: a preparation step of preparing the base material having the through hole; a terminal adhesion layer formation step of forming the terminal adhesion layer on the external terminal; and a sealing step of sealing the gap by filling the gap between the external terminal in the through hole and the base material with the first resin material in a state that the external terminal is inserted into the through hole to form the sealing member so that the external terminal and the sealing member are bonded to each other through the terminal adhesion layer", is directed towards the process of making the device of claim 10.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "A method for manufacturing the terminal-equipped case member according to claim 10, the method comprising: a preparation step of preparing the base material having the through hole; a terminal adhesion layer formation step of forming the terminal adhesion layer on the external terminal; and a sealing step of sealing the gap by filling the gap between the external terminal in the through hole and the base material with the first resin material in a state that the external terminal is inserted into the through hole to form the sealing member so that the external terminal and the sealing member are bonded to each other through the terminal adhesion layer" only requires the device of claim 10, which does not distinguish the invention from MUROI, as modified by EO, who teaches the structure as claimed.
Regarding claim 27, the language, term, or phrase "The method for manufacturing the terminal-equipped case member according to claim 26, wherein in the terminal adhesion layer formation step, the terminal adhesion layer is formed on the external terminal by electrodeposition", is directed towards the process of making the device of claim 10.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "The method for manufacturing the terminal-equipped case member according to claim 26, wherein in the terminal adhesion layer formation step, the terminal adhesion layer is formed on the external terminal by electrodeposition" only requires the device of claim 10, which does not distinguish the invention from MUROI, as modified by EO, who teaches the structure as claimed.
Regarding claim 28, the language, term, or phrase "The method for manufacturing the terminal-equipped case member according to claim 27, wherein in the sealing step, the sealing member is formed by filling the gap between the external terminal in the through hole and the base material with the first resin material of an engineering plastic or a super engineering plastic by insert molding", is directed towards the process of making the device of claim 10.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "The method for manufacturing the terminal-equipped case member according to claim 27, wherein in the sealing step, the sealing member is formed by filling the gap between the external terminal in the through hole and the base material with the first resin material of an engineering plastic or a super engineering plastic by insert molding" only requires the device of claim 10, which does not distinguish the invention from MUROI, as modified by EO, who teaches the structure as claimed.
Regarding claim 29, the language, term, or phrase "The method for manufacturing the terminal-equipped case member according to claim 27, wherein in the terminal adhesion layer formation step, the second resin -6-Application No. New U.S. Patent Application material of a thermosetting epoxy resin, a polyamide-imide resin, or a polyimide resin is applied to the external terminal by electrodeposition, and is dried in a temperature environment below the curing temperature of the second resin material to thereby form the terminal adhesion layer in a semi-cured state, and in the sealing step, the external terminal is inserted into the through hole to be located inside the through hole, the first resin material of an engineering plastic or a super engineering plastic is heat-melted and filled into the gap to cause compatibilization with part of the second resin material, and the resin materials thus compatibilized are heated to the curing temperature of the second resin material or more to thereby completely cure the terminal adhesion layer", is directed towards the process of making the device of claim 10.  It is well settled that "product by process" limitations in claims drawn to structure are directed to the product, per se, no matter how actually made.  In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also, In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wethheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); In re Marosi et al., 218 USPQ 289; and particularly In re Thorpe, 227 USPQ 964, all of which make it clear that it is the patentability of the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or otherwise.  The above case law further makes clear that applicant has the burden of showing that the method language necessarily produces a structural difference.  As such, the language "The method for manufacturing the terminal-equipped case member according to claim 27, wherein in the terminal adhesion layer formation step, the second resin -6-Application No. New U.S. Patent Application material of a thermosetting epoxy resin, a polyamide-imide resin, or a polyimide resin is applied to the external terminal by electrodeposition, and is dried in a temperature environment below the curing temperature of the second resin material to thereby form the terminal adhesion layer in a semi-cured state, and in the sealing step, the external terminal is inserted into the through hole to be located inside the through hole, the first resin material of an engineering plastic or a super engineering plastic is heat-melted and filled into the gap to cause compatibilization with part of the second resin material, and the resin materials thus compatibilized are heated to the curing temperature of the second resin material or more to thereby completely cure the terminal adhesion layer" only requires the device of claim 10, which does not distinguish the invention from MUROI, as modified by EO, who teaches the structure as claimed.

Additional Relevant Prior Art:
Uyama et al (US 2003/0148179) teaches relevant art in Fig. 1-3.
Hirai (US 2012/0308877) teaches relevant art in Fig. 1-7.
Kugino et al (US 2013/0177803) teaches relevant art in Fig. 2-11.
AMANO et al (US 2020/0403194) teaches relevant art in Fig. 2-7.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Regarding Applicant's arguments that polypropylene is not considered an engineering plastic the examiner notes that as shown in (Col 2, lines 51-67) of Brizendine et al (US 5182178) and ([0037]) of TSUJI et al (US 2017/0047575) polypropylene is considered an engineering plastic in the art. 
Applicant is advised to add a limitation as to which materials it considers to be an engineering plastic as the term engineering plastic is very broad and could overlap with materials not believed to be engineering plastics by the applicants but still considered engineering plastic in the art.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first resin material is an engineering plastic other than polypropylene) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant therefore does not provide any persuasive evidence that the limitations as claimed are not taught by the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848